Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 1 of 18 PageID #: 5955
                                                                          1


   1                          IN THE UNITED STATES DISTRICT COURT

   2                          IN AND FOR THE DISTRICT OF DELAWARE

   3                                    - - -
         ON SEMICONDUCTOR CORPORATION, and
   4     SEMICONDUCTOR COMPONENTS INDUSTRIES,
         LLC,                                 :            CIVIL ACTION
   5                 Plaintiff,               :
         v                                    :
   6                                          :
         POWER INTEGRATIONS, INC.,            :
   7                                          :            NO. 17-247-LPS
                     Defendant.
   8                                    - - -

   9                                  Wilmington, Delaware
                                      Friday, July 26, 2019
  10                                Claim Construction Hearing

  11                                          - - -

  12     BEFORE:            HONORABLE LEONARD P. STARK, Chief Judge

  13                                          - - -
         APPEARANCES:
  14
                        ASHBY & GEDDES, P.A.
  15                    BY: JOHN G. DAY, ESQ.

  16                          and

  17                    BAKER BOTTS, LLP
                        BY: ROGER FULGHUM, ESQ.
  18                         (Houston, Texas)

  19                          and

  20                    MORRISON & FOERSTER, LLP
                        BY: COLETTE REINER MAYER, ESQ.
  21                         (Palo Alto, California)

  22                                Counsel for Plaintiff

  23

  24
                                               Brian P. Gaffigan
  25                                           Registered Merit Reporter
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 2 of 18 PageID #: 5956
                                                                          2


   1     APPEARANCES:     (Continued)

   2

   3                    FISH & RICHARDSON, P.C.
                        BY: WARREN K. MABEY, JR., ESQ., and
   4                         JOSEPH WARDEN, ESQ.

   5                          and

   6                    FISH & RICHARDSON, P.C.
                        BY: HOWARD G. POLLACK, ESQ.,
   7                         (Redwood City, California)

   8                                Counsel for Defendants

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22                                     - oOo -

  23                             P R O C E E D I N G S

  24                    (REPORTER'S NOTE:     The following telephone

  25     conference was held in chambers, beginning at 3:00 p.m.)
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 3 of 18 PageID #: 5957
                                                                          3


   1                    THE COURT:    Good afternoon, everybody.       This is

   2     Judge Stark.     Who is there, please?

   3                    MR. DAY:   Good afternoon, Your Honor.        On behalf

   4     of the plaintiff, ON Semiconductor this is John Day at Ashby

   5     & Geddes.    With me on the line are Colette Mayer from

   6     Morrison and Foerster, Roger Fulghum from Baker & Botts, and

   7     Josh Engel from ON Semiconductor.         Ms. Mayer plans to handle

   8     the motion for ON semiconductor.

   9                    THE COURT:    Okay.   Thank you.

  10                    MR. MABEY:    Good afternoon, Your Honor.       Warren

  11     Mabey from Fish & Richardson on behalf of Power

  12     Integrations.     With me on the line are Howard Pollack and

  13     Joseph Warden, also from Fish.

  14                    THE COURT:    Okay:   And I, of course, have my

  15     court report here with me.       For the record, this is our case

  16     of ON Semiconductor Corporation, et al versus Power

  17     Integrations, Inc., Civil Action No. 17-247-LPS.

  18                    This is the time I set to hear some argument on

  19     the pending motion by the plaintiff to partially stay the

  20     case pending IPR.      So we will hear from ON first, so I guess

  21     that would be Ms. Mayer.       You may proceed when you are ready.

  22                    MS. MAYER:    Good afternoon, Your Honor.

  23                    So I think we don't have much to add in our

  24     brief than what we put forward in our brief.           I'll just go

  25     through the major points of why we think these patent claims
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 4 of 18 PageID #: 5958
                                                                          4


   1     should be stayed and why it will result in a significant

   2     reduction of complexity for the jury in this case.

   3                    These two patents are asserted against a set of

   4     105X products, it's called that has nothing to do with any

   5     other patents in this case except for these two patents.                ON

   6     doesn't claim that the 105X products practice the patents it

   7     is asserting and POWI doesn't assert any of the infringement

   8     of any of the other patents in this case.

   9                    It is a different architecture than the other

  10     products in this case and the patents are also a different

  11     technology.     There are different witnesses for these

  12     patents.    There are, there is a different development, set

  13     of development facts as the products that is accused of

  14     infringement came from Motorola originally.          So it's a

  15     different development story than the other products in

  16     this case.

  17                    Given that the Patent Office has now instituted

  18     IPR proceedings on all of the asserted claims in this case,

  19     and given that damages is now fixed, these patents are both

  20     expired, and the damages demand is less than $30,000 for

  21     these two patents, we think that it would result in

  22     significant simplification for the parties on both sides in

  23     terms of presentation of the facts to the jury and there is

  24     very little prejudice to Power Integrations.

  25                    The likelihood that some or all of the patent
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 5 of 18 PageID #: 5959
                                                                          5


   1     claims here will be invalidated is pretty high.            There are

   2     two separate independent bases for which the Patent Office

   3     had already found that there is a reasonable likelihood of

   4     proving unpatentability of all the claims.          And,

   5                    Finally, in POWI's opposition there is much

   6     about a second trial.       In the event, the unlikely event we

   7     view it, that these patent claims were to come back, ON

   8     would offer a Rule 68 judgment or possibility of a bench

   9     trial, but I don't think that there is a reasonable chance

  10     that the parties are going to go to trial over $30,000 in

  11     damages.    So I think that the possibility of a second trial,

  12     while the points that POWI makes of course of a second trial

  13     is always more burden than having two trials, it's just

  14     highly unlikely under these circumstances that there will

  15     ever be a second trial.

  16                    THE COURT:    Okay.

  17                    MS. MAYER:    For those reasons, we would ask that

  18     the Court stay the claims on these two patents.

  19                    THE COURT:    Okay.   Thank you.    Let me hear from

  20     Power Integrations then.

  21                    MR. WARDEN:    Good afternoon, Your Honor.       This

  22     is Joseph Warden.      I'll be addressing this for Power

  23     Integrations.

  24                    Let me start with where Ms. Mayer ended, which

  25     is the likelihood of a second trial.         We think it is
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 6 of 18 PageID #: 5960
                                                                          6


   1     actually a substantial likelihood of needing a second trial.

   2     Although the Patent Office has instituted IPR on these

   3     patents, there are four different petitions; and I think as

   4     we note in our opening brief, if we just look at the Patent

   5     Office statistics that on itself cited the likelihood all

   6     claims will be invalidated and that the Federal Circuit

   7     would affirm on all claims is something less than one in 20.

   8     So in all likelihood, at least some of these claims are

   9     going to emerge from the IPR process, and so then that puts

  10     us in a situation where what otherwise would have been one

  11     trial has now been turned into two trials.          And as we note

  12     in our brief, even that first trial is not significantly

  13     simplified.

  14                    Let me address a few of the issues that Ms.

  15     Mayer made.

  16                    One point was that there would be different

  17     witnesses.     As the parties briefing seems to agree, there

  18     would only be one different witness.         If the two patents are

  19     stayed, and not included in the first trial, it's only

  20     Mr. Hall from ON that would not come as a witness.            All of

  21     the expert witnesses would be the same.          All of the other

  22     fact witnesses would be the same.         So what we would be

  23     talking about is only shortening the testimony of witnesses

  24     who are already going to have to show up on this trial and

  25     would likely have to show up for a second trial.
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 7 of 18 PageID #: 5961
                                                                          7


   1                    Related to that point is even within the

   2     testimony of those witnesses, we don't believe that there

   3     will be a substantial shortening of the testimony that they

   4     have to give.     We do agree that the 105X products that are

   5     accused of infringing the '788 and '475 patents are not

   6     accused of infringing other products but they are still

   7     similar kinds of products.       These are all power supply

   8     control chips.

   9                    The jury is going to be given the same kind of

  10     educational testimony on how power supply control chips

  11     worked, what their role is in the power supply, and what

  12     the two patents at issue, that the '788 and '475 patents

  13     do is perform that power conversion in a slightly different

  14     way but it is still performing the same process, which is

  15     converting the power from the outlet into something that can

  16     be used by the electronic device.

  17                    So there is not going to be a whole new sort of

  18     educational process for the jury.         It's going to be some

  19     limited additional testimony explained to them how these

  20     different patents do things in a slightly different way;

  21     and, again, by all the same witnesses.

  22                    I also want to note that Ms. Mayer says at the

  23     end that we will have only $30,000 of damages and it's

  24     highly unlikely the parties would choose to go to trial for

  25     a second time for $30,000 of damages.         That may be true, but
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 8 of 18 PageID #: 5962
                                                                          8


   1     in our view, this is actually one of the reasons why Power

   2     Integrations would be severely prejudiced by a stay.

   3                    As the Court knows, this is part of an ongoing

   4     dispute that has been going on for 15 years between ON and

   5     its subsidiaries, Fairchild and System General, of which

   6     there have been a number of Power Integrations patents

   7     that have been infringed.       It is very important to Power

   8     Integrations to defend all of its patents and to be able to

   9     put a stop to infringement of any of its patents.            But that

  10     said, it is much more reasonable and efficient for Power

  11     Integrations to pursue protection of its patent rights on

  12     these two patents when it is part of one single efficient

  13     trial and would be much more difficult for Power

  14     Integrations to do that if it had to bring a second trial

  15     for only limited damages.       So in our view, the limited

  16     amount of damages is actually a reason why this should be

  17     included all together in a single efficient trial.

  18                    THE COURT:    Okay.

  19                    MR. WARDEN:    Unless the Court has any questions,

  20     I think the rest of what we have to say is in our briefs.

  21                    THE COURT:    Just a couple of questions.

  22                    This prospect of, if it were to come to pass, a

  23     bench trial or possibly an offer of judgment, do you have

  24     anything to say about those possibilities, Mr. Warden?

  25                    MR. WARDEN:    So I don't know what the offer
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 9 of 18 PageID #: 5963
                                                                          9


   1     of judgment would be.       I'd be interested in seeing whether

   2     they would be agreeable to say that they infringe these

   3     patents, but this is not something we have seen a concrete

   4     representation of.      I can say that I think our view is

   5     that we want a jury trial.       We have a right to a jury trial

   6     on our infringement claims, and that would be what we

   7     would seek.     And, again, we think this can be done very

   8     efficiently as part of a trial that is already ready to go

   9     forward.    We have gone through fact discovery.         We have gone

  10     through expert discovery.       Expert depositions are almost

  11     complete.

  12                    So in our view, what we're talking about is

  13     perhaps a small number of additional hours of testimony in

  14     February rather than a whole new trial, whether it be a jury

  15     trial or even a bench trial.

  16                    THE COURT:    There is an argument in the reply

  17     brief that the amount of time that would go into witness

  18     preparation might be materially reduced even for those

  19     witnesses that are going to have to testify in February

  20     either way.     Could you respond to that?

  21                    MR. WARDEN:    So I don't think it is a substantial

  22     difference other than, of course, from Mr. Hall who is the one

  23     witness I think we agree would not come in February.            For the

  24     other witnesses, these are witnesses again who are going to be

  25     largely talking about the technology of power supply controls,
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 10 of 18 PageID #: 5964
                                                                           10


    1     are going to be witnesses talking about Power Integrations'

    2     business and its history, its sales processes, its marketing

    3     processes, and then there are going to be witnesses who will

    4     be testifying about some specific technologies, but those

    5     specific technologies are going to be testified about in

    6     the context of already having educated the jury about power

    7     supplies and power supply control chips generally; and so we

    8     don't think there is substantial additional either prep time

    9     or testimony time for these additional patents to be included,

   10     and whatever additional time there is is vastly outweighed

   11     in our view by the need to potentially have a second trial

   12     which we think is a significant possibility in which all the

   13     witnesses will have to come back, in which all the lawyers

   14     will have to come back, in which all the educational process

   15     is going to have to be done for the jury.

   16                   THE COURT:    And then, Mr. Warden, just one more.

   17     There is an assumption I think that ON is making that if no

   18     claims were to emerge from the IPR, that Power would just

   19     drop its District Court litigation regarding the two patents.

   20                   I'm not sure that you would necessarily have to

   21     drop them even if you don't prevail in the IPR.           Are you

   22     prepared to say that their assumption is correct, that if

   23     somehow all the claims were not to emerge from the IPR that

   24     you definitely would not try to go forward with them?

   25                   MR. WARDEN:    I don't think that that could be
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 11 of 18 PageID #: 5965
                                                                           11


    1     said at this point.      It depends in part on what the Court is

    2     talking about.     In the likelihood every single one of the

    3     claims are invalidated in the IPR, which we think is very

    4     unlikely, there is still an appeal process in the IPR and,

    5     likewise, there would be an ongoing appeal process from the

    6     District Court.     And I think what happens with the District

    7     Court litigation is a question that can't really be answered

    8     until we see the way that each of those two appeal processes

    9     would proceed separately.       But whatever conflict there were

   10     between the IPRs and the District Court I think would be

   11     resolved based on the outcomes of those appeals, and I don't

   12     think we can say at this point what that would be.

   13                   THE COURT:    Okay.    Thank you very much.

   14                   Ms. Mayer, is there anything you want to add?

   15                   MS. MAYER:    The only point I would like to make

   16     concrete, Your Honor, is that I am authorized by the client

   17     to say today that we would make a Rule 68 judgment, offer of

   18     judgment in the event that any claims come back.           So we are

   19     trying to be as concrete as possible about the ability that

   20     this would not need to have a second trial.          And given the

   21     size of the damages here, in order to avoid a second trial,

   22     we would be willing to make that commitment, if that is

   23     something -- if Your Honor were inclined to grant the stay

   24     with respect to these two patents.

   25                   THE COURT:    I take it you are not willing to
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 12 of 18 PageID #: 5966
                                                                           12


    1     make the offer of judgment today.        You want to press forward

    2     with your IPRs; correct?

    3                   MS. MAYER:    Well, Your Honor, if the situation

    4     we were put into would either complicate the trial with an

    5     entirely different, a new architecture, and we think that

    6     is the simplification that is happening here, so we're not

    7     presenting another complicated issue to this jury in

    8     February, I think we would think seriously by making a Rule

    9     68 offer today if that would -- I don't know that Power

   10     Integrations would accept it, but we would do that.

   11                   And I think there was one other point that we

   12     haven't covered so far is that in light of Your Honor's

   13     claim construction of two key elements, we do have what we

   14     think is a very strong noninfringement argument to, so

   15     strong in fact that we put Power Integrations on notice that

   16     we thought that they didn't have a basis to continue with

   17     their infringement claims on those two patents.           So we will

   18     be making a noninfringement summary judgment motion as well,

   19     which is why making the offer of judgment right now is a

   20     little, it's a little at odds with where we think the

   21     balance of the merits lie on these two patents.           But in

   22     order to simplify the trial, we would consider making an

   23     offer of judgment right now.

   24                   THE COURT:    Okay.

   25                   MS. MAYER:    I just don't know if they would
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 13 of 18 PageID #: 5967
                                                                           13


    1     accept it.

    2                   THE COURT:    Obviously.    Right.    Okay.   Thank you

    3     for that.

    4                   Mr. Warden, is there anything you want to add?

    5                   MR. WARDEN:    Just briefly.     As far as the offer

    6     of judgment, this is not something that we've received and

    7     so obviously we would need to consult with our client after

    8     receiving the offer to respond to it.

    9                   As far as the point that Ms. Mayer made about

   10     the noninfringement and their belief they have a very strong

   11     noninfringement position, well, we don't agree, but if that

   12     is in fact their view that they have a very strong

   13     noninfringement case, it seems to me that the way they

   14     should proceed is to file their motion for summary judgment

   15     of noninfringement.      And if they're right, then that would

   16     simplify the trial by knocking these patents out on the

   17     issue of noninfringement.       We don't think that would be the

   18     outcome, but if that is their view, that seems to be a much

   19     better way to resolve this rather than stay these patents

   20     and have to deal with that infringement question down the

   21     line.

   22                   THE COURT:    Okay.    Is there anything else,

   23     Ms. Mayer?

   24                   MS. MAYER:    No, Your Honor.     I think that in the

   25     event you deny our stay motion, we will be making the
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 14 of 18 PageID #: 5968
                                                                           14


    1     noninfringement motion for summary judgment.

    2                   THE COURT:     Okay.   Well, thank you.     Thank you

    3     both.    I guess that is where we're headed because I am going

    4     to deny the motion for partial stay.         I do hereby deny ON's

    5     motion.

    6                   I'll try to be brief in explaining why.         It's as

    7     you all know a discretionary decision.         The standard is well

    8     known.    It's undisputed.     It's set forth in both sides briefs.

    9                   I have looked at the factors that the courts

   10     typically look to in this situation; and I find that the

   11     factors do not favor the requested relief, that is, the

   12     partial stay of two of Power Integrations's asserted

   13     patents, the '788 and the '475.

   14                   First off, the requested partial stay I think

   15     will not simplify the case, and I think it may make the

   16     proceedings more complicated.

   17                   The only hope of simplification, if I grant the

   18     motion, would be that we would, I take it, avoid motions

   19     practice on those two patents; and I'm hearing that motions

   20     practice is all but inevitable with respect to these

   21     patents.    So we could at least temporarily avoid that

   22     practice were I to grant the relief.

   23                   Then the February 2020 trial would be limited to

   24     at most six patents instead of eight patents and have one

   25     less architecture, but I don't think that in the context of
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 15 of 18 PageID #: 5969
                                                                           15


    1     this case and these parties that that is going to be very

    2     much, if any, simplification.

    3                   The trial in February 2020, even if I grant the

    4     limited relief asked for today, is going to involve all of

    5     the same witnesses except for one.        It's going to involve

    6     six patents, which is going to be complicated.          It's going

    7     to be a lengthy, complex trial.        It's going to be a trial.

    8     It's not like you all are offering me the opportunity to

    9     have no trial.     That's not on the table.

   10                   I'm not persuaded that the length of the trial

   11     would be all that much different.        I'm not persuaded that

   12     the difficulty of preparing for trial or preparing those

   13     overlapping witnesses would be significantly simplified.

   14                   And I do think that there is some risk, if I

   15     were to grant the stay, of having to have a second trial.               I

   16     say that because if you just play the odds, it's likely that

   17     at least one of the claims in the IPRs, the four IPRs on the

   18     two patents, it's likely at least one of the claims is going

   19     to emerge.

   20                   While there may well be an offer of judgment at

   21     that point or some other point, obviously there has not been

   22     an offer of judgment yet and there is nothing yet for Power

   23     Integrations to accept, and I don't know if the offer will

   24     ever be made or if it would even be accepted.

   25                   I also know that these patents have a long history
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 16 of 18 PageID #: 5970
                                                                           16


    1     of fighting over almost everything, if not everything.            In my

    2     recent recollection, I know we had a trial that was on about

    3     $750,000 of damages; and I'll grant you that $30,000 in

    4     damages is a different neighborhood than $750,000 damages, but

    5     some might have thought there wouldn't have been a trial on

    6     just $750,000 damages.

    7                   So I don't really have the confidence that ON

    8     has that granting this motion could make it quite likely

    9     that I would not have a second trial.         I'm afraid that I

   10     would end up in a second trial.        So overall, this factor

   11     weighs against a stay.

   12                   The second factor is that the stage of this

   13     case, it is quite advanced.       It was filed nearly two

   14     and-a-half years ago.      We have a trial date, of course, of

   15     next February.     That date has been set for some time.         And

   16     it is not that far away.

   17                   I have done a lot on the case, including claim

   18     construction, and you all have done a great deal on the

   19     case.   As I understand it, discovery is done, and we're

   20     going to get your motions in the next couple of weeks.            So

   21     this factor clearly weighs very heavily against a stay.

   22                   Then, finally, I think that the requested stay

   23     would unduly prejudice Power Integrations and might present

   24     a clear tactical disadvantage to Power Integrations.            And I

   25     say that harking back to the limited damages that are at
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 17 of 18 PageID #: 5971
                                                                           17


    1     stake, and I recognize they are set because the patents are

    2     expired.

    3                   It may be, notwithstanding my prediction and

    4     fear that I could end up with a second trial at which you

    5     all are only fighting over $30,000, it may be instead that

    6     Power Integrations would feel, as a practical matter, feel

    7     compelled to drop those two patents if I were to stay the

    8     case and then claims from those patents emerge from the IPR

    9     given the very small amount of damages.         To the extent Power

   10     Integrations might do that or even feel that pressure

   11     significantly, I think that is unfair to them under the

   12     totality of the circumstances here and would be a clear

   13     tactical disadvantage to them.

   14                   In terms of the timing here, ON had the right to

   15     wait until essentially the last day under which the statute

   16     permitted them to file the last of their IPR petitions, but

   17     that gets factored into the mix and cuts against granting

   18     the relief sought.      ON did move fairly quickly in this court

   19     soon after the last of the institution decisions was

   20     returned, but overall this third factor does not favor a

   21     stay.

   22                   It's also true that the parties are, of course,

   23     direct competitors.      And as I have already alluded to and

   24     you all know better than me engaged in an awful lot of

   25     litigation against one another.        And I think that would also
Case 1:17-cv-00247-LPS Document 236 Filed 08/02/19 Page 18 of 18 PageID #: 5972
                                                                           18


    1     make it a somewhat odd outcome for me to take this very

    2     tiniest of pieces of these very large and numerous disputes

    3     between fierce competitors and say this is not going to go

    4     to trial.    So the motion is denied.

    5                   Are there any questions about that, Ms. Mayer?

    6                   MS. MAYER:    No, Your Honor.

    7                   THE COURT:    And Mr. Warden?

    8                   MR. WARDEN:    No, Your Honor.

    9                   THE COURT:    Okay.     Thank you all very much.

   10     Have a nice weekend.      Good-bye.

   11                   (Telephone conference ends at 3:23 p.m.)

   12

   13            I hereby certify the foregoing is a true and accurate
          transcript from my stenographic notes in the proceeding.
   14

   15                                     /s/ Brian P. Gaffigan
                                         Official Court Reporter
   16                                      U.S. District Court

   17

   18

   19

   20

   21

   22

   23

   24

   25
